CULLEN AND DYKMAN, LLP
Michelle McMahon
44 Wall St.

 

New York, NY 102827” =
212-510-2296
mmemahon@cullenanddykman.coin

Thomas R. Slome

100 Quentin Roosevelt Boulevard
Garden City, New York 11530-4850
516-296-9165
tslome@cullenanddykman.com

Attorneys for Newell Funding, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
In re: Chapter 11
Case No.: 19-12447 (SMB)
Bronx Miracle Gospel Tabernacle Word
of Faith Ministries, Inc.,
Debtor.
- x

 

DECLARATION OF BRUCE MINKOFF

 

I, BRUCE MINKOFF, hereby declare, pursuant to the penalties of perjury under 28
U.S.C.§ 1746, that the following statements are true and correct:

1. Iam associated with Robinowitz Cohlan Dubow & Doherty LLP (““RCD&D”),
co-counsel for Newell Funding, LLC (“Newell”), a secured creditor of Debtor Bronx Miracle
Gospel Tabernacle Word of Faith Ministries, Inc. f/k/a Bronx Miracle Gospel Tabernacle, Inc.
(the Debtor”). I make this Declaration in support of Newell’s motion for appointment of a
Trustee under section 1104(a)(1) and (2) of the Bankruptcy Code and granting Newell relief

from the Stay under 362(d)(1), (2) and (4) of the Bankruptcy Code (the “Motion”). Capitalized
terms used but not defined in this Declaration shal] have the meanings ascribed to them in the
Motion.

2. RCD&D served as counsel for Newell with respect to each of the legal
proceedings set forth below. 1 am fully familiar with the facts and circumstances set forth herein.
The Mortgage

3. On March 6, 2008, Newell made a loan to the Debtor in the principal amount of
$425,000 (the “Loan’’) secured by a mortgage (the “Mortgage”) upon the real property at 2910
Barnes Avenue, Bronx, New York, 10467 (the “Property”). The Ioan matured on March 5,

2009. The Debtor did not repay the Loan.

4. The Debtor’s principal, Rev. Dr. Keith Elijah Thompson (“Rev. Thompson’) and
his wife, Yvonne Thompson, guaranteed the Loan (the “Guarantors’’).
The Foreclosure Action

5, On January 23, 2015, Newell commenced a mortgage foreclosure action and was
granted a judgment of foreclosure on March 2, 2017 (the “Judgment”’), which determined that the
amount owed to Newell was $1,196,033,99, together with interest from October 16, 2015 and
additional amounts provided for in the Judgment. A copy pf the Judgment is attached hereto as
Exhibit A. The first foreclosure sale date for the Property was scheduled for May 22, 2017. The
Debtor sought and was denied a stay of the sale on May 19, 2017 by the State Court Judge who
had granted the Judgment. On the day of the sale, the Debtor filed its first bankruptcy case.

The Debtor’s Prior Bankruptcy Case and Vacatur of the Automatic Stay

6. On May 22, 2017, the Debtor filed its first voluntary petition seeking relief under

Chapter 11 of the Bankruptcy Code (the “First Chapter 11”), docketed as Case No. 17-11395

(SMB).
Ts The Debtor did not initially retain counsel and did not timely file its schedules or

staternent of financial affairs (a “SOFA”). As a result, on June 9, 2017, the Office of the United

 

States Trustee (the “U.S. Trustee”) filed a motion to dismiss the Debtor’s bankruptcy case for
cause. The U.S. Trustee dismissed the motion when the Debtor retained counsel and filed its
schedules and SOFA in July 2017.

8. The Debtor was also delinquent in filing its monthly operating reports. It did not
file its monthly operating reports for the first four months of its First Chapter 11 until October
2017.

9. Other than setting a deadline to file proofs of claim, the Debtor took no other
action to progress its bankruptcy case or formulate or confirm a plan of reorganization.

10. After six months of no affirmative action in the First Chapter 11, Newell filed a
motion for relief from the automatic stay. The Debtor did not oppose the relief requested and on
December 13, 2017, the motion was granted.

The Second Scheduled Foreclosure Sale and Further State Court Action

11. On December 14, 2017, after Newell was granted relief from the automatic stay in
the Debtor’s First Chapter 11 and while the Debtor’s First Chapter 11 was still open, Newell
noticed the second sale date for the Property for February 5, 2018.

12. On February 2, 2018, the Debtor filed an order to show cause in State Court
initiating a motion to vacate the Judgment and sought to stay the sale. The State Court Judge
assigned to the case who had granted the Judgment and denied May 2017 stay application,
Justice Barbato, was not available to hear the February 2018 stay application. The stay
application was presented to a different State Court Judge who, having no familiarity with the

case, granted the application and stayed the sale, resulting in cancellation of the sale.
13. The Debtor’s motion to vacate the Judgment was ultimately decided by Justice
Barbato, who denied the motion and lifted the stay by order issued on April 26, 2018 and entered
on May 7, 2018 (the “April 2018 Decision”). In its April 2018 Decision, the State Court rejected
the Debtor’s attempt to vacate the foreclosure and to bring claims against Newell. A copy of the
April 2018 Decision is attached hereto as Exhibit B.

14, As more fully discussed bélow, on May 9, 2018, Newell noticed a third
foreclosure sale date for the Property for June 25, 2018. Two days before sale, Rev. Thompson
filed a personal bankruptcy case.

Activity in the First Chapter 11 After the Stay Was Vacated

15. On January 8, 2018, the U.S. Trustee filed its second motion to dismiss the
Debtor’s First Chapter 11. The U.S. Trustee based its motion on the facts that Newell had been
granted relief from the stay to exercise its right under the Judgment to sell the Property, there
was a continuing loss to the estate and no likelihood of rehabilitation.

16. On May 24, 2018, the Court granted the U.S. Trustee’s motion and dismissed the
Debtor’s First Chapter 11 [Dkt. No. 64] (the “Dismissal Decision”). A copy of the Dismissal
Decision is attached hereto has Exhibit C. In the Dismissal Decision, the Court rejected the
Debtor’s claims that it could rehabilitate because it could successfully challenge the Judgment
and assert claims against Newell and that it also had malpractice claims against its attorney in the
foreclosure proceeding (the “Malpractice Claims’). The Court held that the Debtor’s ability to
contest the Judgment and its claims against Newell had been adjudicated by the State Court and
denied. /d. at 5. The Court held that as a result the Debtor could not base its rehabilitation on its
claims against Newell. Jd. Moreover, the Court held that the Debtor’s alleged Malpractice

Claims are speculative and could not be liquidated to fund a successful reorganization within a
reasonable time. Jd.

The Third Scheduled Foreclosure Sale

 

17. On June 22, 2018, the Debtor presented yet another order to show cause to the
State Court, this time secking a stay of the foreclosure sale scheduled for June 25, 2018 at 2:00
p.m. and to initiate another motion to vacate the foreclosure Judgment. The order to show cause
did not disclose the previous motion to vacate the Judgment which had been denied by the order
issued on April 26, 2018 and entered May 7, 2018.

18. Justice Barbato was not available to hear the stay application, so the stay
application was presented to a State Court Judge who had no familiarity with the matter. The
Judge to whom the application was presented denied the stay request, but signed the order to
show cause, thereby initiating another motion to vacate the Judgment. The Judge made the order
to show cause retumable on June 25, 2018 at 9:30 a.m. so that Justice Barbato could decide the
stay request before the scheduled time for the sale.

19. I appeared in the State Court on June 25, 2018. While I was waiting for the case
to be called, I found out that Rev. Thompson, who was at the time a Guarantor of the Loan, had
filed a voluntary petition for bankruptcy relief, as discussed below, which stayed the sale
scheduled for June 25, 2018.

20. When the case was called on June 25, 2018 and Justice Barbato was informed of
the bankruptcy filing, he marked the motion as stayed and instructed the attomeys to notify the
court when the bankruptcy stay was lifted so that a new return date for the motion and a schedule
for submission of papers could be set.

Rev. Thompson’s Personal Bankruptcy and Vacatur of the Automatic Stay

21, On June 22, 2018, Rev. Thompson filed a voluntary petition for relief under
Chapter 7 of the Bankruptcy Code, docketed as Case No. 18-11898 (MEW).

22. On September 5, 2018, Newell filed a motion for relief from the automatic stay.
Rev. Thompson did not oppose the relief requested and on October 2, 2018, the motion was
granted. The order granting this relief also released Rev. Thompson from his guaranty.

Further State Court Action and Fourth Scheduled Foreclosure Sale

23. After relief from the stay was granted in Rev. Thompson’s bankruptcy case, a
retum date for the motion to vacate the Judgment which had been initiated by the order to show
cause signed on June 22, 2018 and stayed by Rev. Thompson’s bankruptcy case was scheduled
for November 26, 2018.

24. Newell opposed the motion and cross-moved to dismiss the Guarantors from the
foreclosure proceeding and to release their guaranties. By Order dated May 3, 2019 and entered
on May 7, 2019, the Debtor’s motion was denied, Newell’s cross-motion was granted, the
Guarantors were dismissed from the foreclosure proceeding and the guaranties were released (the
“May 2019 Decision”). A copy of the May 2019 Decision is attached hereto as Exhibit D.

25. On June 14, 2019, Newell noticed the fourth sale date for the Property for July 29,
2019. The day before the sale, the Debtor filed this case staying the sale of the Property yet
again.

The Debtor’s Alleged Claims Against Newell and Efforts to Vacate the Judgment

26. The Debtor has repeatedly tried to assert claims against Newell related to the
foreclosure and to vacate the foreclosure, which have been rejected multiple times by the State
Court and were rejected by this Court. In its Dismissal Decision, this Court held that such claims
were foreclosed by the Judgment. The Court also noted that the Debtor nonetheless attempted to

bring such claims and vacate the Judgment before the State Court, and both were denied by the
such claims when it issued its original summary judgment ruling resulting in the Judgment and

State Court each time. The State Court specifically found that the Court had heard and denied
that the Debtor did not allege any new facts that would entitle it to relief from that judgment.
After Debtor’s First Chapter 11 case was dismissed, the issues were raised again and denied by
the May 2019 Order.

27. The Debtor’s allegations against Newell were raised multiple times in State Court
and are barred by at least three separate determinations by the State Court — the Judgment, the
April 2018 Decision and the May 2019 Decision. The same allegations were also raised before
this Court in its First Chapter 11 and were rejected in the Dismissal Decision. Therefore,
Debtor’s allegations against Newell are barred by at least four separate judicial determinations.

28. Although the Debtor has scheduled claims totaling $2.8 million held by 829
Holding Corp. and Keysss Corp.,' who are also listed as co-debtors on a debt owed to Newell on
Schedule H, I am not aware of any current liability owed to Newell or the Debtor by those
entities.

I declare under penalty of perjury that the foregoing is true and correct. Executed on

December 5, 2019

    

BRUCE MINKOFF

 

' Upon information and belief this is a typo and the correct spelling of the entity name is Kyesss Corp.

7

 
EXHIBIT A

 
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

NEWELL FUNDING, LLC,

Plaintiff,
-against-

BRONX MIRACLE GOSPEL TABERNACLE WORD OF
FAITH MINISTRIES, INC, F/K/A BRONX MIRACLE
GOSPEL TABERNACLE, INC., NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD, APPROVED
OIL CO., KEITH ELIJAH THOMPSON, AND YVONNE

M. THOMPSON,
Defendants.

 

WY ars

Index No. 380007/15
Date filed: 1/23/15

JUDGMENT OF
FORECLOSURE AND SALE

WITH NOTICE OF ENTRY

PLEASE TAKE NOTICE that the within is a true copy of the Judgment of Foreclosure

and Sale entered in the office of the Clerk of the County of Bronx on March 3, 2017.

Dated: White Plains, New York
March 15, 2017

ROBINOWI OHLAN D ¢ DOHERTY LLP

 

By:

 

 

Bu
ial

{
‘

ANG

{
i

LNNOD

8 d¥ogg¥
JHL 40 391419

COO V LI uy
HOO
MU319 A
TO:

ira Clair, Esq.

Clair & Gjertsen, Esqs.

Attomeys for Defendants Bronx Miracle Gospel Tabernacle

Word of Faith Ministries, Inc. f/k/a Bronx Miracle Gospel Tabernacle, Inc.
Keith Elijah Thompson and Yvonne M. Thompson

720 White Plains Road

Scarsdale, New York 10583

Approved Oil Co.
6717 Fourth Avenue
Brooklyn, New York 11220

New York City Environmental Control Board
City Corporation Counsel

100 Church Street

New York, New York 10007
eter ace gey ores

NEW YORK SUPREME COURT - COUNTY OF BRONX it

 

 

 

  
  
   

 

 

 

 

 

— . ‘PART 21 ee
1% | Case Disposed 7
SUPREME COURT O STATE OF NEW YORK Settle Order QO |
COUNTY OF BROWX: ‘ Schedule Appearance Q '
x
DING, LLC Index Ne. 0380007/2015
-against- Hon,.HON, BEN R. BARBATO
ONX MIRACLE GOSPEL Justice,
Xx
The following papers numbered 1 to Read on this motion, JUDGMENT OF FORECLOSURE & SALE
Noticed on December 10 2015 and duly submitted as No. on the Motion Calendar of
PAPERS NUMBERED

 

 

 

Natice of Motion - Order to Show Caus¢ - Exhibits and Affidavits Annexed
Answering Affidavit and Exhibits

 

te

Replying Affidavit and Exhibits :
Affidavits afd Exhibits a

 

 

Pleadings - Exhibit

 

Stipulation(s) ~ Referee's Report - Minutes

 

Filed Papers

 

 

 

 

 

Memoranda of Law

 

Upon the foregoing papers this

 

 

Motion is Respectfully Referred to:

 

 

 

 

Motion is decided in accordance
with memorandum decision filed
herewith.”
es
25
ed: Wis # CZ
wee, SnGlen

 

HON/BEN R. BARBATO, J.S.C.
21
At an JAS Part of the Supreme Court of the
State of New York in and for the County of
Bronx at the Courthouse, located at 851
Grand Concourse, Bronx, New York 10451
on the _# day of _Aagen 2017

 

PRESENT:

HON. BEN R. BARBATO
JUSTICE OF THE SUPREME COURT

 

NEWELL FUNDING, LLC,

Plaintiff,

~against- : Index No. 380007/15
BRONX MIRACLE GOSPEL TABERNACLE WORD OF Date Filed: 1/23/15
FAITH MINISTRIES, INC. F/K/A BRONX MIRACLE
GOSPEL TABERNACLE, INC., NEW YORK CITY JUDGMENT OF

ENVIRONMENTAL CONTROL BOARD, APPROVED OI, EORECLOSURE AND

SALE
CO., KEITH ELIJAH THOMPSON, YVONNE M. a
THOMPSON, “JOHN DOE #1" through “JOHN DOE #10", RECEIVED BY:
the names of the last ten Defendants being fictitious, the true

identity being unknown 1o the Plaintiff and intended to be MAR 0:3 2017
tenants and persons in possession of the premises described in
the complaint or having or claiming an interest upon the Judgment Department

mortgaged premises described in the complaint,

Defendants.

 

ON reading the Summons, Verified Complaint, and Notice of Pendency in this action duly
filed herein on January 23, 2015 and upon all proceedings had herein; and on reading and filing the
Affirmation of Regularity of John T. Doherty, Esq., dated November 16, 2015 showing that all of
the Defendants herein have been duly served within this State with the Summons and Verified
Complaint in this action; that Defendant Bronx Miracle Gospel Tabernacle Word of Faith Ministries,

Inc., Defendant Keith Elijah Thompson, Defendant Yvonne M. Thompson having served an Answer
with Affirmative Defenses and Counterclaims; Defendant New York City Environmental Control
Board and Defendant Approved Oil Co. having defaulted in pleading and appearance, and as to those
Defendants who have been duly served with the Summons and Verified Complaint and who have
not appeared herein, more than thirty days having elapsed since service upon them was complete;
and no answer or motion directed to the Complaint, or otherwise, having been interposed by or on
behalf of any Defendant; and that the time to do so has not been extended by consent or by Order
of this Court; and that no Defendant is an infant, incompetent, absentee or is in the military service;
and the Notice of Pendency filed herein on January 23, 2015 contains correctly and truly all of the
particulars required by law to be stated in such notice; and upon the Order of Reference entered in
this action on October 7, 2015 appointing Lisa Beth D’ Alessio, Esq. as Referee in this action to
ascertain and compute the amount due, and to examine and report whether the mortgaged premises
should be sold in one or more parcels; and on reading and filing the Referee’s Oath and Report of
Computation dated October 29, 201 5 from which it appears that the sum of $1,196,033.99 was due
to the Plaintiff as of October 15, 2015, and that the mortgaged premises may be sold in one parcel,
NOW ON Motion of ROBINOWITZ COHLAN DUBOW & DOHERTY LLP, the
attorneys for the Plaintiff, it is
ORDERED that the motion is granted, and it is further
ORDERED, ADJUDGED AND DECREED, that the Report of Referee of Lisa Beth
D'Alessio, Esq., Referee, dated October 29, 2015 be and hereby is in all respects ratified and

confirmed; and it is further
fo — ORDERED, ADJUDGED AND DECREED that the mortgaged premises described in the
complaint in this action and as hereafter described, or such part thereof as may be sufficient to
discharge the mortgage debt, the expenses of the sale and the costs of this action as provided by the
Real Property Actions and Proceedings Law be sold, in one parcel, at public auction at Bronx
Supreme Court, 851 Grand Concourse, Bronx, New York in Room 600 at ee
and under the direction of Lisa Beth D’ Alessio, Esq. is hereby appointed Referee for that purpose;
that the said Referee give public notice of the time and place of such sale in accordance with RPAPL
§231 inte News Sore bs —Bevssne aud _Geows fheor Keoren

and that the plaintiff or any other parties to this action may become the purchaser or purchasers at
such sale; that in case the plaintiff shall become the purchaser at the said sale, plaintiff shall not be
required to make any deposit thereon; that said Referee execute to the purchaser or purchasers on

such a sale a deed of the premises sold; that in the event a party other than the plaintiff becomes the

purchaser or purchasers at such sale, the closing of title shall be had thirty days after such sale unless

 

/» otherwise stipulated by all parties to the sale; and it is further
IS LOA

 

ORDERED, ADJUDGED AND DECREED, that said Referee on receiving the
proceeds of such sale shall forthwith pay therefrom, in accordance with their priority according to
law, the taxes, assessments, sewer rents or water rates which are or may become liens on the
premises at the time of sale with such interest or penalties which may have lawfully accrued thereon

io the date of payment; and it is further

 
  
 

ORDERED, ADJUDGED AND DECREED, that the Referce then deposit the balance of

~
said proceeds of sale in his/her own name as Referee in_Axt Fie - cute Basie oF Tre

i ~ a Ghat ob New Morice
Keretees CHercet Loris THE 7 and shall thereafter make the following payments and his/her

 
checks drawn for the purpose shall be paid by said depository:

FIRST:

SECOND:

 

fe statutory fees of said Referee in the sum of $ "150. Xfioo

The expenses of the sale and the advertising expenses as shown on the bills

presented and certified by said Referee to be correct, duplicate copies of

which shall be annexed to the Report of Sale.

Said Referee shall also pay to the plaintiff or plaintiff's attorney the sum of
SIGSSNS adjudged to the plaintiff for costs and disbursements in this

action to be taxed by the clerk and inserted herein, with interest thereon from

the date hereof, together with an additional allowance of $300 *¥ivo
hereby awarded to the plaintiff in addition to costs, with interest thereon from

the date hereof, and also the sum of $1,196,033.99, the said amount so

Aoi.
reported due as aforesaid, together with, interest thereon from October 16,

=o Ke DATE. OF Burky OF Hts Teeny, LT wea WERE
2015, sontractrate-set-fterth-in-tme-Prom . , together with

    
    

  

$ /%«70e.oohereby awarded to the plaintiff as reasonable legal fees
herein, together with any advances as provided for in the note and mortgage,
which plaintiff has made for taxes, insurance, principal and interest and any
other charges due to prior mortgage, or to maintain the premises pending
consummation of this foreclosure sale, not previously included in the

computation and upon presentation of receipts for said expenditures to the

Referee, all together with interest thereon computed at the rate provided for

 

in the note and mortgage foreclosed herein.
FOURTH: If such Referee intends to apply for a further allowance for his/her fees in
addition to those provided for herein, an application shall be made to the
court therefor upon due notice to those parties entitled thereto.

That in case the plaintiff be the purchaser of said mortgaged premises at said sale, or in the
event that the rights of the purchasers at said sale and the terms of sale under this judgment shall be
assigned to and be acquired by the plaintiff, and a valid assignment thereof filed with said Referee,
said Referee shall not require the plaintiff to pay in cash the entire amount bid at said sale, but shall
execute and deliver to the plaintiff or its assignee, a deed or deeds of the premises sold upon the
payment to said Referee of the amounts specified above in items marked “FIRST” and “SECOND”
and the amounts of the aforesaid taxes, assessments, aah rents and water rates, with interest and
penalties thereon, or in lieu of the payment of said last mentioned amounts, upon filing with said
Referee receipts of the proper municipal authorities showing payment thereof, that the balance of
the amount bid, after deducting therefrom the aforesaid amounts paid by the plaintiff for Referee’s
fees, advertising expenses, taxes, assessments, sewer rents and water rates shall be allowed to the
plaintiff and applied by said Referee on the amounts due to the plaintiff as specified in item
marked “THIRD”: that if after so applying the balance of the amount bid, there shall be a surplus
over and above the said amounts to the plaintiff, the plaintiff shall pay to the said Referee, upon
delivery to plaintiff of said Referee’s deed, the amount of such surplus, that said Referee on
receiving said several amounts from the plaintiff shalt forthwith pay therefrom said taxes,
assessments, sewer rents, water rates, with interest and penalties thereon, unless the same have

already been paid, and shall! then deposit the balance,
That said Referee take the receipt of the plaintiff or plaintiff's attorney for the amounts paid
as hereinbefore directed in item marked “THIRD”, and file it with his/her report of sale; that he/she
deposit the surplus monies, if any, with the Bronx County Clerk within five days after the same shall
be received and be ascertainable, to the credit to this action, to be withdrawn only on the order of the
court, signed by a Justice of the Court; that said Referee make his/her report of such sale under oath
showing the disposition of the proceeds of the sale and accompanied by the vouchers of the person
to whom the payment were made and file it with the Bronx County Clerk within thirty days after
completing the sale and executing the property conveyance to the purchaser and that if the proceeds
of such sale be insufficient to pay the amount reported due to the plaintiff with interest and costs as
aforesaid, the plaintiff shall recover from Defendant Bronx Miracle Gospel Tabernacle Word of
Faith Ministries, Inc. f/k/a Bronx Miracle Gospel Tabernacle, Inc. who became the owner of the Note
and Mortgage and Defendants Keith Elijah Thompson and Yvonne M. Thompson, who executed
the General Guaranty, the whole deficiency or so much thereof as the Court may determine to be just
and equitable of the residue of the mortgaged debt remaining unsatisfied after a sale of the
mortgaged premises and the application of the proceeds thereof, provided a motion fora deficiency
judgment shall be made as prescribed by section 1371 of the Real Property Actions and Proceedings
Law within the time limited therein, and the amount thereof is determined and awarded by an order
of this Court as provided for in said section; and it is further,

ORDERED, ADJUDGED AND DECREED, that the purchaser or purchasers at said sale

be Jet into possession on production or delivery of the Referee’s deed or deeds; and it is further;
ORDERED, ADJUDGED AND DECREED, that each and all of the defendants in this
action and all persons claiming under them, or any or either of them, after the filing of such
notice of pendency of this action, be and they are hereby forever barred and foreclosed of all right,
claim, lien, title, interest and equity of redemption in the said mortgaged premises and each and
every patt thereof; and it is further;

ORDERED, ADJUDGED AND DECREED, that said premises are to be sold in “as is”
physical order and condition, subject to any state of facts that an inspection of the premises would
disclose; any state of facts that an accurate survey of the premises would show; any covenants,
restrictions, declarations, reservations, easements, rights of way and public utility agreements of
record, if any, any building and zoning ordinances of the municipality in which the mortgaged
premises are located and possible violations of same, any tights of tenants or person in possession
of the subject premises; prior lien(s) of record, if any, except those liens addressed in section 1354
of the Real Property Actions and Proceedings Law; and equity of redemption of the United States
of America to redeem the premises within 120 days from the date of sale; and it further

ORDERED, that a copy of this Judgment with Notice of Entry shall be served upon the
owner of the equity of redemption, any tenants named in this action and any other party entitled to

notice.
 

 

The mortgaged premises to be foreclosed herein is commonly known as 2910 Barnes

Avenue, Bronx, New York 10467 (Borough and County of Bronx, City and State of New York,

ORDERED, that the Plaintiff shill serve
a

Block 2440, Lot 10). A description of said mortgaged premises is annexed hereto and made a part
hereof as Schedule A.

copy of Oe Notice of Sale upon tha
Ex- Office at past ten (10) Gays
paior te the acheduled sabe dato,

ENTER,

lhc bu
HONORAB

LE BEN R. BARBATO
Justice of the Supreme Court

ae th Reda
PR cag Ee
goes wee
A re. %
» o ye,
luis \. Satis! =e
-"" t

oe e

“Tet
yr a4, sw
stay eG, IS

“¢ : J Oo

Fae wag
Vieegrads ©
SCHEDULE A
DESCRIPTION OF MORTGAGED PREMISES

ALL that certain plot, piece or parcel of Jand, known and desipnated as Lots 563, 564, 579 & 580
in Block 0 as shown on map entitled, “Map of the Mace Homestead, situated at Williamsbridge
in the 24° Ward, New York City, Borough of the Bronx, made by Douglas Knox, dated June 1,
1910 and filed in the Office of the Register of New York County, as September 23, 1910, as Map
No. 1447”, which said lots are now more particularly bounded and described as follows:

BEGINNING at a point on the easterly side of Barnes Avenue, 50 feet wide distant 100 feet
northerly from the comer formed by the intersection of the easterly side of Bames Avenue with
the northerly side of Ammow Avenue, 80 feet wide;

RUNNING THENCE easterly at right angles to the easterly side of Bares Avenue, 200 feet to
the westerly side of Matthews Avenue, §0 feet wide;

THENCE northerly and along the westerly side of Matthews Avenue and parallel with the
easterly side of Barnes Avenue, 50 feet;

THENCE westerly at right angles to the last mentioned course, 200 feet to the easterly side of
Bames Avenue; :

THENCE southerly along the easterly side of Bames Avenue, $0 feet to the point and place of
BEGINNING.
oe tee en ee

 

ST EG we —1;
SUPREME COUNT OF THE STATE OF AEW YORK
COUNTY GF BRONX .

HEWELL FUNDING, LLG,
» against «

Plainnift.

BRONK MIRACLE GOSPEL TABERNACLE WORD OF FAITH MINISTRIES, EU AL.

 

  

 

 

RORTAD WIE GOHEAN DUROW 5 REREX LGF
JOU MAIN RIRESY
RCH PA BS NEE
Ray aedex

BRKT AE..
Fei RSE a ig ied mani ya eee oR
‘contre Puck, tase. Infomation cask Beller an nseeaualte Taguty, (G.Pie eoittentions eoatitned sn. Big arpegnd
etocsernindh cane se Sa a Oe ne eli parame repeolle ee Bi ceptor po oak
a ca a hing an freed Oya oa Wie cer Hetetous poser
‘eleirhl foe pereaniad Segury oF wermnefd Tat ost Des bret roc aoh oiazear fn. eesti (etbsting of SENTERE EADS Ta,
Fbsleuk. Bagaabiss .

 

 

Tndadimee ana
Detad:

 

 

 

 

 

 

11 | thakthenettan dew tepritede ree rena e

teea ee ev i. ke a che that settee Cee BB

Cl si re eb tha we es weeny mb pres fo ee

GOTTEN DR Soa aaa of tale ween De
Snare a -

BOEINGWIRS CORLAN DUBOW & DORE LIS
Anurnaps for
Abtorsetey for

  

9 jwewsprit

D-

: =
pozaysa

tw &
7
'* a . .

STATE OF NEW YORK, COUNTY OF BS;

L the undersigned, am an attomey admitted 0 practice in the courts of New York, and
oO cestify thar the annexed
y om huis been compared bry x80 with the ociginu! and found to be a truc end complete copy thereof
say that: Tam the atlomey of recond, ar of connse! with the attorocy(s) of record, for
Ol . Dave read the anncied
Morea know the contaats therrof and the sxmoq are true te my knowledge, except those maticrs therein which are stated 10 be alleges oa information
J et and belief, and ax to those mation T believe thom fo be truc. My belie, a to those matters lhersin not Gil ope

Airraten knowledge, is based upon the following,
The reason I make this affirmation instead of is

¥ effing that the foregoing statements aro tres under peasitica of pecjury.
Dated:

 

. (Priv signer’s name below rigacore)
STATE OF NEW YORK, COUNTY OF Bs?
bemg swarm says 1 am
» O in the ection herein: Uhave read the sonexed
inewichicd know the contents thereof nnd the samme are trot to sty knowledge, except those matters therein which ‘ere stated to be allrged on
(ertextin jriformation and belief, and ns to those matters T believe them to be trov.
tha of
Oo a corporation, one of the parties to the ction; [ have read the snnexed
Copa eogw ie contents thereof ond the stme are true t my Knowiedge. except those mutters therein which. are wintnd to be alleged on
information and belief, zod as fo thoss matters I believe thein to be trac.
My belief, as'to those matters thecein not stated upon Imowledge, it hased upon the following:

 

 

Swom fo before me on 20
{Print signer’ nisne below ignatere}
STATE OF NEW YORK, COUNTY OF 8S:
being swotn nays: I ami not a party to the action, am over 18 years of
age sad reside at
On +20 , ] seaved a trve copy of tht annexed

in the following manner
by mailing the same in a, sealed cavelope, with postage prepaid thereon, in a post-office. or official depository of the U.S. Postal Service,
addressed to the addyess of the addressoo(s) indicated below, which bas been designated for service by the addressec(s) o°, ifnno such adiiress
kus boon designated, is the last-known address of the addreasex{s):

by delivering thie smmb persoually to the persona bt the addresé indicated below:
by transmitting the same ta the attorney by facsimile transmission to the facsimile fophine number designated by the y for that

naepore. I acing &0, 1 Jocsived a signal from the equipment of the atiomey mrved indicating thet tho tatsmission was reccived,
tod roailed a copy of same to thut attorney, in n sealed envelope, with postage prepaid thereon, in a port office or efficial depository of the
US. Postal Service, add d to the address of the add (x) as indi 4d below, which bas been designated for secvice by the
addresseets) or, if no such address has been designated, is the last-known address of the sddressee{s):

by transmitting the stm to the attorney by eloctronic means upod thé party's wiitizn consent. In doing ¢0, 1 indicated in (ho yulject matter
heading that the matter being trinsinitned electronically is related to a court proceeding:

by depositing’ the same with en ovemipht delivery service in a wrappér properly addressed, tho address having beem designated by the

sddressce(s) for that parpase or, if none is designated, to the Inst-known address of addressce(s). Sxid delivery wes made prior to the latest
time designated by the overnight delivery services for overnight delivery. The address and delivery service are indicated below:

 

 

‘Cheek Appacotote Box

Worfo Ho Howe

Swom to before me on , 20

 

 

(Prov signar’s noes below Hynstez)
 

 

 

EXHIBIT B
 

 

 

SUPREME COURT. OF THE STATE OF NEW YORK

 

 

COUNTY OF BRONX
xX
Newell Funding, LLC.,
MEMORANDUM DECISION
Plaintff(s), Index No. 380007/2015
-apainst-
Bronx Miracle Gospel Tabemacle Word of Faith
Ministries, Inc., f/k/a Bronx Miracle Tabernacle, Inc.,
New York City Enviroamental Control Board, Approved
Oil Company, Keith Elijah Thompson, Yvonne ML
Thompson, et al.
Defendant(s).
Xx

 

HON. BEN R. BARBATO:

RELIEF SOUGHT

In this matter, defendant Bronx Miracle Gospel Word of Faith Ministries, Inc ("Bronx
Miracle"), a charitable domestic religious corporation, and individual defendants Keith Elijah
Thompson and Yvonne M. Thompson move to stay the foreclosure sale regarding the premises
located at 2910 Bames Avenue ("the premises") and to vacate the judgment of foreclosure and
sale previously signed by this court. Bronx Miracle alleges, in essence, that it is the victim ofa
fraudulent scheme by the plaintiff Newell Funding, LLC ("plaintiff") to deprive it of these
premises, and certain other properties; further, that the original loan it obtained on the premises
was in violation of Religious Corporation Law (“RCL”)12(1) in that the approval of neither a
court, nor the New York State Attomey Gencral was not obtained prior to the transaction.

Plaintiff opposes and seeks to have the foreclosure sale go forward.

For the reasons set forth herein, the motian is denied.

PROCEDURAL HISTORY

The note and mortgage at issue here were executed on March 6, 2008 relative to the
purchase of the premises, which were to be used as a house of worship by the congregation of
Bronx Miracle, of which defendant Keith Elijah Thompson was the pastor. The note was in the
amount of $425,000, and a mortgage was given to the plaintiff to secure that debt. The note

1

 
provided for monthly payments at an interest rate of 15%, and the note was to mature in one
year.

Plaintiff alleges that Bronx Miracle is in default of its obligations under the note
beginning with the payment which was due on September 1, 2008. The instant action was begun
by the filing of a summons and complaint and a notice of pendency, on January 23, 2015.
Defendant Bronx Miracle, as we]! as individual defendants Keith Etijah Thompson and Yvonne
M. Thompson filed an answer with counterclaims on or about March 19, 2015. ‘

On May 28, 2015, plaintiff moved for summary judgment and an order for a referee to
compute, This relief was granted by order of this Court dated October 5, 2015. Plaintiff later |
moved for a judgment of foreclosure and sale, which was granted by this court pursuant to its
order dated March 2, 2017. On May 22, 2017, Bronx Miracle sought to move by order to show |
cause to stay the sale, but this court declined to sign such order to show cause.

The instant motion was brought by order to show cause dated February 2, 2018, which
sought to stay the foreclosure sale which, at that point, was scheduled for February 5, 2018. That
order to show cause was signed y a different judge of this court (Franco, J.), who was the "duty
judge" at that time.

CONTENTIONS OF THE PARTIES

Bronx Miracle argues that the judgment of foreclosure and sale should be vacated and set
aside due to the failure of the plaintiff to comply with RCL §12 (1), which requires approval by
the attorney general's office when a house of worship seeks to engage in certain financial
transactions. It claims, moreover, that plaintiff engaged in a fraudulent scheme to avoid oversight
by the attomey general's office, in an attempt to deprive Bronx Miracle and the Thompson
defendants of these premises, as well as two other pieces of property.

Specifically, Bronx Miracle addresses three different pieces of property, which it claims
plaintiff is trying to take away as part of this scheme. These properties are 829 Burke Avenue
(“829”), a small apartment building; 785 Burke Avenue 8785”), a mixed. use building; and the
premises at issue here, 2910 Bares Avenue (“2910”), which is its house of worship , and which
had been purchased from the Jewish Center of Williamsbridge when the underlying transaction
was entered into.
On January 22, 2007, 829 Holding Corporation, a for-profit corporation of which
defendant Keith Elijah Thompson was president, took out a loan for $350,000 from the plaintiff,
and executed a mortgage to secure that debt, relative to 829. On March 6, 2008, Kyess
Corporation, a for-profit corporation of which defendant Keith Elijah Thompson was president,
took out a loan for $325,000 from plaintiff and executed a mortgage relative to 785. Also on
March 6, 2008, Bronx Miracle, a not-for-profit chantable corporation entered into a loan
agreement with plaintiff for $425,000, and executed a mortgage to secure that debt relative to
Bronx Miracle’s purchase of 2910.

In his affidavit in support of the instant motion, defendant Keith Elijah Thompson states
that he is the pastor of the congregation of Bronx Miracle, as well as the president of the other
above referenced corporations. He states that after their respective loans were entered into, 829
and 785 were tumed over to a management company called "A Place For Everyone” (“ the
management company"). It was his belief that the: ‘rents from 829 and 785 to be collected by the
company were to be used to make the mortgage payments on 2910. He claimed that he never was
provided with any accounting from the management company, and that he only found out that
the payments were not being made when he discovered that both 829 and 785 had been sold by
the plaintiff without his consent. He assumed that the mortgage payment for 2910 was being
made from the rental receipts from both 829 and 785, because all three loans were interrelated as
evidenced by a forbearance agreement he entered into with plaintiff in 2009.

Because of the scheme which he alleges plaintiff has conducted, he argues that it is trying
to deprive his congregation of their house of worship located at 2910, which he believes is

valued at $4 millon.

Plaintiff argues that the "law of the case" precludes Bronx Miracle from obtaining the
relief it seeks since these arguments had been made in its opposition to the motion for summary
judgment and it is not now, by its own admission, seeldng to reargue or renew the decision
which granted that motion.

In any event, plaintiff contends that the requirement for oversight by a court or the
attomey general, as mandated in RCL §12 (1), is inapplicable here because the transaction which
Bronx Miracle entered into was for the purchase of the premises at 2910, the kind of transaction
which is specifically exempted from oversight under that section.
 

Plaintiff denies that itis involved ina scheme to take away properties from Bronx
Miracle and the individual defendants. Rather, it claims that mismanagement of these properties
by the individual defendants has led to certain foreclosures and sales). Both 829 and 785 were
never owned by Bronx Miracle and therefore would not have been the subject of attomey general
review. The loan taken out on 829 was done by a for-profit corporation of which defendant Keith
Elijah Thompson was an officer, which was also the case for the loan taken out on 785, which
was a second mortgage. These loans, as well as the one in the instant premises, were all of one-
year duration and were designed to be "bndge loans" to allow for different financing to be
obtained. The use of corporations was necessary, plaintiff contends, because defendant Keith
Elijah Thompson had not fled income tax returms ‘for many years so that financing could not be
obtained by him in any other way.

‘There was no “agreement” that the rental receipts from 829 and 785 were to be used to
pay the mortgage payment on 2910. ? The two forbearance agreements which were entered into
between plaintiff, Bronx Miracle, and Keith Elijah Thompson deal with all three debts, but did
not state anything about the use of rental xeceipts from one property being utilized to make the
mortgage payment of another. Plaintiff states that Bronx Miracte leased 2910 to a preschool and
that those rental payments were to be used to service the mortgage debt on the premises, but

none were ever paid to it

As to the claim that no accountings have ever been given by the management company to
defendant Keith Elijah Thompson, plaintiff states that it was not aware that any were ever
requested; further, that the management corapany was one which was chosen. by Thompson
because it was run by a member of his congregation”

Plaintiff argues that because of the mismanagement of 829 and 785, it was forced to
protect its interest in those properties by purchasing a tax lien that had been levied on the former,
and also purchase the first mortgage on 785 when that went into foreclosure.

 

2 plaintiff also cites properties previously owned by Bronx Miracle at 815-821 Burke Avenue, which went into
foreclosure and were ultimately sold, as additional evidence of mismanagement. Plaintiff was not Involved in that
finandal transaction, however.

7 Assignments of leases were executed relative to both 785 and 829, but these were specifically to be used for the
payment of the debt on each of those premises, not for the mortgage payments which were due on 2910.

3 Plaintiff also argues that the management company Was located at 785 and was allowed to operate there by
Thompson rent free. Apparently, Thompson's mether also resided in that building and was not required to pay

rent.
4:

 
Plaintiff contends that the sale.of 829 in 2011 was done in accordance with the
forbearance agreement which was entered into in 2009 when the mortgage payments on that
property were not forthcoming. As to the instant premises, plaintiff states that a second
forbearance agreement entered into in 2012 gives it the right to sell 2910, subject to the approval
of the attomey general, in the case of default. Plaintiff argues that Bronx Miracle and Thompson
have not been cooperative with reference to potential buyers of the premises, forcing plaintiff to
initiate this foreclosure case.

Plaintiff denies that it is trying to deprive Bronx Miracle of its premises, and further
disputes the underlying value of those premises as alleged by defendant Thompson. Rather than
being worth $4 million as he claims, plaintiff notes that Bronx Miracle entered into a bankruptcy
proceeding in 2017 (later withdrawn) during which the premises were valued by an appraisal
company at approximately $710,000. It notes that after the school tenant departed from the
premises they sustained significant damage because of a burst water pipe-

DISCUSSION

Bronx Miracle claims that itis moving to have the judgment of foreclosure vacated due
to an alleged violation of RCL §12(1). It specifically states that it is not moving to reargue the
prior decision of this court which pranted summary judgment to the plaintiff. That decision was
dated October 5, 2015. Consequently, such a motion would be time barred im any event. See,

CPLR § 2221 (d)(3).

Even though it does not claim to be such, the instant motion may be treated as one to
renew since Bronx Miracle is seeking to have this court vacate its pnor decision. CPLR
§ 2221{c) states that a motion for Jeave to renew:

1. shal) be identified specifically as such;

2. shall be based upon new facts not offered on the prior motion that would change the
prior determination or shall demonstrate that there has been a change in the law that
would change the prior determination; and

3. shall contain reasonable justification for the failure to present such facts on the prior

motion

 
Here, Bronx Miracle’ 8 motion is not specifically identified as such, but may be
Wilson, 30 AD2d 646 [1* Dept. 1968] {motion to “reconsider” may be treated as votion 7
renew); Castro v, Wilson, 79 AD2d 1014 (2d Dept. 1984]).

 

An application to renew must be based upon additional material facts which existed at the
time that the prior motion was made but which were not ‘then known to the party seeking leave to

City of New York, 280 AD2d 374, 376 61" Dept 2001)). A request for renewal should be. be
rejected when the moving party fails to offer a reasonable excuse for not submitting the new

material on the previous motion (Cuccia y City of NY, 306 AD2d 2, 2-3 [1st Dept 20033.)

Here, Bronx Miracle does not present any facts which are new from the time this court
granted summary judgment. indeed, defendant Keith Elijah Thompson, in his affidavit opposing
the motion for summary judgment specifically argued that the plaintiff was engaged ina
fraudulent scheme to deprive Bronx Miracle and be and his wife of the properties previously
referred to. This court specifically rejected those arguments in granting summary judgment to the
‘plaintiff. While his affidavit in support of the instant motion is somewhat more extensive, it
makes the same argument based upon the same pérceived set of facts.

Although not specifically denominated as such, Bronx Miracle’s motion may be
considered as one brought pursuant to CPLR §5015(a)(3) which states in pertinent part:

(a) On Motion. The court which rendered a judgement or order may relieve a party from it
upon such terms as nay be just, on motion of any interested person with such notice as
the court may direct, upon the ground of: _. ‘

3. fraud, misrepresentation, or other misconduct of an adverse party;

While Bronx miracle certainly argues that there was nusconduct on the part of the
plaintiff, which could conceivably be argued as a legitimate ground under the above section, this
issue has already been determined by this court when it granted plaintiff summary Judgment. As
Bronx Miracle admits, it did not move to reargue this court’s decision and apparently did not
appeal from it. The purpose of this section is to provide the court with power to relieve an order
or judgment obtained through misconduct which the injured party was not aware of, and could
not bring to the court’s attention. Here, however, Bronx Miracle has already made its arguments
as to its claim of misconduct by the plaintiff, and this court disagreed. Therefore, Bronx Miracle
has already had the opportunity for the court to consider its claims and provides no new facts or

gi

 
 

evidence which would compel this court to revisit its decision. Indeed, a party may even be
prevented from having an order or judgment vacated on the grounds of “fraud,
misrepresentation, or other misconduct” if it fails to timely move on these grounds when it
becomes aware of such conduct. (Lambert v. Schreiber, 95 AD3d 1282 [2d Dept. 2012]). Such
is not the case with Bronx Miracle here; it has had the opportunity to have this court consider its
arguments regarding misconduct by the plaintiff, but the same were rejected.

In any event, Bronx Miracle’s argument that the underlying transaction constituted a
violation of the Religious Corporation Law is unavailing. Section 12 (1) of that law states:

1, A religious corporation shall not sel), mortgage or lease for a term exceeding five years
any of its real property without applying for and obtaining leave of the court or the
attorney general therefor pursuant to section five hundred eleven of the not-for-profit
corporation Jaw as that section is modified’ by paragraph (d-1) of subdivision one of
section two-b of this chapter or section five hundred eleven-a of the not-for-profit
corporation law, except that a religious corporation may execute a purchase money
mortgage or a purchase money secunty-aereement creating a security interest in personal

property purchased by it without obtaining leave of the court therefor. (emphasis added)

 

Here, there is no question that the loan taken out by Bronx Miracle, and the mortgage it
executed to the plaintiff to secure that debt, rel ated to the purchase of the premises from The
Jewish Center of Williamsbridge. As such a transaction, it did not come under the requirement
embodied in RCL §12 (1) for approval by a court or the attomey general. Contrary to the

’ argument by Bronx Miracle, to be considered a “purchase money marigage”, it is not necessary
that the plaintiff be the seller if the funds at issue were utilized to make a purchase. (Barone y
Frie, 99 AD2d 129, 13] [2d Dept 1984] [“A mortgage given to secure money, bortowed for the
purpose of purchasing real property, is generally held to be a purchase-money mortgage,
notwithstanding that the mortgage was given to a person other than the séller”)).

t
r
!

Finally, as to the claim by Bronx Miracle, a corporation, that the underlying loan was
usurious, Gen. Obligations Law §5-521 states, in pertinent part:

1. No corporation shall hereafter interpose the defense of usury in any action. The term
corporation, as used im this section, shall be consizued to juclude all associations, and
joint-stock companies having any of the powers and privileges of corporations not
possessed by individuals or partnerships.
 

3. The provisions of subdivision one of this section shall not apply to any action in which
a corporation interposes a defense of criminal usury as described in section 190.40 of the
penal law.

As incorporated in the above section, Penal Law §190. 40 states:

 

A person is guilty of criminal usury in the‘second degree when, not being authonzed or
penmitied by law to do so, he knowingly charges, takes or receives any money or other
property as interest on the loan or forbearance of any moncy or other property, at a rate
exceeding twenty-five per centum per annum or the equivalent rate for a longer or shorter

period.

The terms of the original loan Taken out by Bronx Miracle, as well as the default rate of
jnterest, do not exceed the percentages indicated above. ~ Accordingly, t the argument that the loan
violated the usury statute is without mentt.

CONCLUSION

The motion is denied. The judgment of foreclosure and sale is not vacated and the sale of
‘the premises may proceed.

Dated, SA 40 /rt ce U)t%
HON. BEN R. BARBATO .
EXHIBIT C
17-11395-smb Doc 64 Filed 05/24/18 Entered 05/24/18 08:42:51 Main Document
Pg 1of6

 

UNITED STATES BANKRUPTCY COURT —
SOUTHERN DISTRICT OF NEW YORK
nee ee ¥

In re:

 

 

Chapter 11
BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES f/k/a 3 Case No. 17-11395 (SMB)
BRONX MIRACLE GOSPEL TABERNACLE,

Debtor. :
x

 

MEMORANDUM DECISION GRANTING MOTION TO DISMISS CASE
APPEARANCES

CARDENAS ISLAM & ASSOCIATES, PLLC
Attorneys for Debtor

175-61 Hillside Avenue, Suite 302

Jamaica, New York 11432

Barak P. Cardenas, Esq.
Of Counsel

WILLIAM K. HARRINGTON
United States Trustee

U.S. Federal Office Building

201 Varick Street, Rm 1006

New York, New York 10014

Serene K. Nakano, Esq.
Of Counsel.

ROBINOWITZ COHLAN DUBOW & DOHERTY LLP
Attorneys for Newell Funding, LLC

199 Main Street

White Plains, New York 10601

Bruce Minkoff, Esq.
Of Counsel

STUART M. BERNSTEIN
United States Bankruptcy Judge:

The United States Trustee has moved to dismiss this chapter 11 case. His motion

is supported by Newell Funding, LLC (“Newell”), the sole secured creditor of the
17-11395-smb Doc 64 Filed 05/24/18 Entered 05/24/18 08:42:51 Main Document
Pg 2 of 6

debtor's principal asset, and is opposed by the debtor. For the reasons that follow, the

motion is granted.

BACKGROUND

The debtor is a not-for-profit religious corporation that filed this chapter 11 case
pro se on May 22, 2017. After retaining counsel, it filed Schedules (ECF Doc. # 15)
indicating that its principal asset was real estate (the “Property”) worth $3.5 million
located in the Bronx. The Property was encumbered by a mortgage in the sum of $1.1
million held by Newell, and the Schedules did not list Newell's secured claim as
contingent, unliquidated or disputed. In addition, the debtor did not schedule any
causes of action or claims against third parties. The Schedules were signed under the

penalty of perjury by Rev. Dr. Keith Elijah Thompson, the president of the debtor.

On November 13, 2017, Newell moved for relief from the automatic stay. (ECF
Doc. # 29.) The motion for stay relief revealed that Newell had made a $425,000 loan
secured by the Property on March 5, 2008, and the loan matured one year later. The
debtor defaulted, Newell commenced a mortgage foreclosure action, and the state court
granted a Judgment of Foreclosure on March 2, 2017 which included a money judgment
in the sum of $1,196,033.99 (the “Judgment”). Newell subsequently filed a proof of
claim in the amount of $1,381,054.53, and submitted an appraisal in connection with its

motion for stay relief ascribing a value of $710,000.00 to the Property.

The debtor responded to Newell’s motion acknowledging that it would have to
return to state court for the relief it needed. (See Affidavit of Dr. Keith Elijah

Thompson in Response to the Motion of Newell Funding for Relief from the Automatic

ho
17-11395-smb Doc 64 Filed 05/24/18 Entered 05/24/18 08:42:51 Main Document
Pg 3 of 6

 

‘Stay, sworn to Dec. 5, 2017 (“Response”) (ECF Doc. # 30).) Rev. Thonipson stated his” =——
belief that the Judgment “was entered upon false information provided to the State
Court,” (id. ] 15), and concluded:

I am prepared to take this matter back to the State Court where the Church
will be able to pursue all of its State Court remedies as I am currently in
possession of newly discovered information to challenge the Judgment
and I believe that at this time it is in the best interest of the Church that

the Church seeks recourse in the State Court in order to attack the
Judgment.

(id. 416.) In light of the debtor’s position, the Court granted stay relief to Newell to

complete the foreclosure and permit the debtor to pursue the claims identified in the

Response. (ECF Doc. # 33.)

The U.S. Trustee thereafter moved to dismiss the case on January 8, 2018.1 He |
argued that the Court had granted stay relief regarding the Property, there was
substantial loss to the estate and there was no likelihood of rehabilitation.
(Memorandum of Law in Support of Motion of the United States Trustee to Dismiss

this Case, dated Jan. 8, 2018 (ECF Doc. # 38-4).)

The debtor, through new counsel, opposed the motion to dismiss. (See Letter
from Barak P. Cardenas, Esq. to the Court, dated May 11, 2018.) It contended that
there had been no diminution to the estate and there was a reasonable likelihood of
rehabilitation. Specifically, the debtor asserted that Newell had converted and/or failed
to allocate to the debtor certain alleged excess rents pledged by Rev. Thompson that

were generated by properties he personally owned. The debtor also asserted that it had

 

1 Because the debtor is a not-for-profit corporation its case cannot be converted to chapter 7 unless
the debtor requests conversion. 11 U.S.C. § 1112(¢).
17-11395-smb Doc 64 Filed 05/24/18 Entered 05/24/18 08:42:51 Main Document
Pg 4 of 6

a legal malpractice claim against its attorney in the state court foreclosure action for
failing to raise the debtor’s lack of authority to enter into the Newell mortgage and a day

care center that was formerly a tenant on the Property.

DISCUSSION

Bankruptcy Code § 1112(b) authorizes a court to dismiss a chapter 11 case for
cause. “Cause” includes a “substantial or continuing loss to or diminution of the estate
and the absence of a reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112 (b)(4)(A).
The last monthly operating report filed by the debtor covering November 2017, (ECF
Doc. # 51), showed a cumulative net operating loss of $45,140.29 since the Petition
Date. Adding in the unpaid chapter 11 expenses, the cumulative net loss totaled
$82,838.29. By memorandum endorsement and order signed May 7, 2018, the Court
granted the debtor’s request to have until May 18, 2018 to file the remaining monthly
operating reports, (ECF Doc. # 56), but the debtor failed to comply. Instead, the debtor
submitted a second request to extend the deadline to file the monthly operating reports
until five days after the Court decides the motion to dismiss. (ECF Doc. # 63.) The
granting of the motion to dismiss moots this request which is otherwise unacceptable
because all chapter 11 debtors must disclose the results of their operations by filing
monthly operating reports, but based on what the debtor has filed, I find that the estate

is suffering a continuing loss and diminution.

Lalso find that it is not reasonably likely that the debtor will be able to
rehabilitate. “Ifthe debtor or some other party in interest is unable or unwilling to put
together a convincing business plan within a reasonable amount of time, and can offer

neither a valid justification for the failure to do so nora reasonable prospect of being

4
17-11395-smb Doc 64 Filed 05/24/18 Entered 05/24/18 08:42:51 Main Document
Pg 5 of 6

 

able to accomplish the task in the near future, theres often tittle reason to proceed-with———
the reorganization.” 7 COLLIER ON BANKRUPTCY { 1112.04 (6' ed. 2018) (emphasis
added). The debtor filed this case one year ago, and the Court has granted Newell relief
from the automatic stay to complete the foreclosure of the debtor's principal asset, the
Property. Further, the main thrust of the debtor’s opposition is that it owes Newell less
than the Judgment (or nothing) based on Newell’s misconduct and the debtor’s lack of
authority to enter into the mortgage. However, these claims are foreclosed by the
Judgment. Moreover, the debtor recently moved in state court to vacate the Judgment
based on the same claims it makes here. In a decision dated Apr. 26, 2018, (ECF Doc. #
57-1), the state court denied the motion, concluding that the allegations regarding
Newell’s misconduct had already been determined by the court when it granted Newell’s
motion for summary judgment. In addition, the state court rejected the debtor’s
arguments that the mortgage was unauthorized and the underlying debt was usurious.
It concluded that “[t]he judgment of foreclosure and sale is not vacated and the sale of

the premises may proceed.”

The debtor cannot, therefore, base its prospects for rehabilitation on its claims
against Newall. Additionally, the claims of professional malpractice against the debtor's
state court attorney and its former tenant are speculative, will take years to litigate, and
do not provide the basis for a successful rehabilitation within a reasonable time in the

near future.

At bottom, this chapter 11 case no longer serves any purpose. The debtor filed the
case to stay the foreclosure sale and refinance its debt. (Affidavit Pursuant to Local

Bankruptcy Rule 1007-2, sworn to July 12, 2017, at 16 (“[FJacing the prospect of a

5
17-11395-smb Doc 64 Filed 05/24/18 Entered 05/24/18 08:42:51 Main Document
Pg 6 of 6

foreclosure sale of its Church Property, Petitioner had no alternative but to seek
protection under Chapter 11 of the Bankruptcy Code in order to obtain time to refinance
the indebtedness to Newell or to complete the negotiation of the development of the
property where the developer would assist Petitioner with the necessary funding to
resolve its obligations with Newell.”) (ECF Doc. # 14.) The Court granted relief from the
stay, the foreclosure will proceed, and the debtor has been unable to refinance its debt to
Newell in the year since the Petition Date. The debtor can continue to pursue any
remedies it may have against Newell or anyone else in state court, but cannot remain in

chapter 11 while it does so.

The motion is granted, and the U.S. Trustee is directed to submit an order

dismissing this chapter 11 case.

Dated: New York, New York
May 23, 2018

Is{ Staant Wh. Berusteia

STUART M. BERNSTEIN
United States Bankruptcy Judge
 

EXHIBIT D
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY_OF BRONX — a

 

x
Newell Funding, LLC,

Plaintiff,

-against- DECISION AND ORDER

Bronx Miracle Gospel Tabernacle Word of Faith Present: Hon. Doris Gonzalez
Ministries Inc., etc., et al., Index No. 380007/201 5

Defendants.

x

 

Recitation, as required by CPLR 2219(a), of the papers considered in the review of motion(s) and/or
cross-motion(s), as indicated below:
Papers Numbered

Order to Show Cause, Cross-Motion, Others 1--4

Defendant Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc. (hereinafter,
“Bronx Miracle”) moves to vacate the judgment of foreclosure and sale, and reargue and renew
the prior motion for summary judgment. Plaintiff cross-moves to discontinue the action against
certain named parties.

This Court granted summary judgment to the plaintiff by Order dated October 5, 2015
(Barbato, J.) Defendant Bronx Miracle subsequently moved, in essence, to reargue and renew the
prior motion, arguing, inter alia, that the underlying loan was usurious. Justice Barbato considered
these arguments and rejected them in an Order dated April 26, 2018, from which an appeal has
been taken.

Defendant again moves to reargue. To the extent reargument is sought, it is denied.

Defendant seeks to renew based on alleged new facts which defendant asserts establish
criminal usury, in that defendant was required to secure payment of an additional mortgage as part
of the transaction, making the actual interest rate criminally usurious. However, usury was raised
in the defendant’s answer, and all of the facts as to the structuring of the transaction were known
from the inception of the mortgage, as well as throughout this action and at the time the prior
motions were made. Defendant’s motion to "renew" is based on any new facts not known to
defendant at the time of the prior motions. (Board of Directors of Windsor Owners Corp. v Platt,
138 A.D.3d 500, 501, 28 N.Y.S.3d 307, 307 {1st Dept. 2016].)

Defendant has been represented by counsel throughout the course of this litigation, has
sought relief under the Bankruptcy Code, and has bad a full and fair opportunity to litigate all of

the issues raised. Justice Barbato specifically rejected the claim of usury, which constitutes the
law of the case. Defendant failed to establish that the plaintiff engaged in any fraud,
misrepresentation, or other misconduct warranting vacatur of the judgment based on CPLR
5015(a)(3) (see Bank of N.Y. Mellon Trust Co., N.A. v Sukhu, 163 AD3d 748, 751, 83 N.Y.S.3d
70), or that the judgment should be vacated in the interests of substantial justice (Deutsche Bank
Natl. Trust Co. v Conway, 2019 N.Y. App. Div. LEXIS 897, 2019 NY Slip Op 00853 [2d Dept.
2019].)

The cross-motion is unopposed.

Those arguments not addressed herein are found to be without merit.

Accordingly, it is

ORDERED that the motion is denied, and it is further

ORDERED that the cross-motion is granted.

This constitutes the Decision and Order of the Court.

A separate Order has been executed amending the judgment herein.

Dated: Sy 63

 

Hon. Doti#Gonvzaléz, J.S.C.
